These appeals are from determinations of the Supreme Court oncertiorari affirming three convictions of appellant before the Recorder of River Vale, for violations of an ordinance of that township. The Supreme Court determined the matter in an opinion by Mr. Justice Wachenfeld reported at 135 N.J.L. 122, and we concur in the reasoning and result of that opinion. Points are attempted to be raised on this appeal which were not argued or raised in the Supreme Court, but this may not be done. Salisky
v. Garfield, 132 Id. 144.
A further reason for affirmance in these cases arises from the fact that no grounds of appeal have been filed nor were any grounds of appeal stated in the notices of appeal filed in the Supreme Court from the judgments of that court. Where the Supreme Court affirms a judgment of a lower court the proper ground of appeal in this court is one stating that the Supreme Court erred in giving judgment of affirmance instead of reversal. LeConey
v. Koch, 102 N.J.L. 716. Neither that nor any other ground of appeal has been filed in this court. The inclusion in the record of the reasons on certiorari filed in the Supreme Court does not remedy the situation. The record presented does not properly bring before this court any question for determination.
The judgments are affirmed. *Page 195 
No. 11 —
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, DONGES, HEHER, EASTWOOD, BURLING, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 11.
For reversal — COLIE, McGEEHAN, JJ. 2.
No. 12 —
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, DONGES, HEHER, EASTWOOD, BURLING, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 11.
For reversal — COLIE, McGEEHAN, JJ. 2.
No. 13 —
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, DONGES, HEHER, EASTWOOD, BURLING, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 11.
For reversal — COLIE, McGEEHAN, JJ. 2.